Filed 11/14/22 P. v. Aubrey CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    THE PEOPLE OF THE STATE OF
    CALIFORNIA,
                                                                        A165241
           Plaintiff and Respondent,
    v.                                                                  (Humboldt County
    AARON AUBREY,                                                       Case Nos. CR1903760,
                                                                        CR1904050A)
           Defendant and Appellant.


         On August 3, 2019, R.C. reported to Eureka police that his wallet was
forcefully taken from him. On August 8, 2019, in case number CR1903760,
the Humboldt County District Attorney filed a felony complaint charging
Aaron Aubrey with robbery (Pen. Code, § 211)1 and a prior prison term
enhancement (former § 667.5, subd. (b)).
         At the August 20, 2019 preliminary hearing, R.C. testified that Aubrey
was not the man who robbed him, even though he had previously identified
him with “99 percent” certainty in a photo lineup as the person who had
taken his wallet. R.C. also acknowledged that he had been seated next to
Aubrey’s girlfriend prior to the case being called. The responding officer
testified about R.C.’s statements to him regarding the incident and his

1     All further statutory references are to the Penal Code unless otherwise
stated.

                                                               1
identification of Aubrey as the person who robbed him. The People rested,
and the court recessed.
      During the break, the prosecutor, a District Attorney investigator, the
responding officer, and another individual on the prosecution team spoke
with R.C. about his testimony in a meeting which was recorded and
transcribed. R.C. disclosed that Aubrey’s girlfriend had texted R.C. that if he
did not want any problems, he would need to say it wasn’t Aubrey who
robbed him. They would return his money if he so testified.
      Upon returning from the recess, the People successfully moved to
reopen evidence and R.C. was recalled as a witness. R.C. identified Aubrey
as the person who took his property. Asked why he was unable to make the
identification earlier, he explained that he was scared, felt threatened, and
did not want harm to come to him or his family. R.C. explained that Aubrey’s
girlfriend instructed him to not identify Aubrey if he didn’t want any
problems. R.C. assumed the message came from Aubrey.
      Aubrey was held to answer on the robbery charge and duly arraigned
on the information filed on August 28, 2019. He plead not guilty to the
robbery charge and denied the prior prison term special allegation.
      On August 23, 2019, in case number CR1904050A, the Humboldt
County District Attorney filed a new felony complaint charging Aubrey and
his girlfriend with attempting to dissuade a witness (§ 136.1, subd. (a)(2)) and
a prior prison term enhancement (§ 667.5, subd. (b)). He plead not guilty to
the charge and denied the special allegation as set forth in the information
filed on October 30, 2019.
      On March 24, 2021, Aubrey moved to dismiss CR1903760 on the basis
of prosecutorial misconduct and due process violations. Aubrey alleged that
during the recess at the preliminary hearing the prosecution intimidated R.C.



                                       2
into changing his testimony by threatening him with perjury charges. He
claimed R.C.’s testimony was coerced and deprived him of a fair trial. The
People submitted written opposition to the motion. There is no transcript of
any hearing or any trial court decision on the motion in the record. Aubrey’s
appellate counsel represents that the motion “was re-set and continued
several times” until it was “eventually ‘stayed’ a year later” when he entered
a plea, as discussed below.
      On March 29, 2022, days before Aubrey’s jury trial in CR1903760 and
CR1904050A was scheduled to begin, Aubrey entered into a “global plea”
reflecting a negotiated disposition with the prosecution as to the two cases
and other pending matters. Aubrey agreed to plead guilty to robbery in
CR1903760; witness intimidation in CR1904050A; being a prohibited person
in possession of a firearm in violation of section 29800, subdivision (a)(1) in
case number CR2103909A; and possession of a controlled substance in
violation of Health and Safety Code section 11350 in case number 2103930.
He agreed to serve a total of three years and eight months in state prison.
Both prior prison term enhancements allegations under section 667.5,
subdivision (b) in CR1903760 and CR1904050A were dismissed.
      On April 21, 2022, the trial court sentenced Aubrey to three years and
eight months in state prison pursuant to the negotiated disposition. The
sentence consisted of the mid-term of three years for the robbery conviction
and one-third the mid-term of two years, or eight months, for witness
tampering to run consecutively. The court also imposed a concurrent
sentence of the mid-term of three years for the felon in possession of firearm
conviction. Aubrey was awarded 488 days of credit for 424 actual days served
and an additional 64 days of section 2933.1 conduct credits. He was also
ordered to pay restitution and certain assessments.



                                        3
      On May 9, 2022, Aubrey filed notices of appeal in CR1903760 and
CR1904050A. In each notice, he checked the box on the Judicial Council form
that his appeal was “challeng[ing] the validity of the plea or admission” and
also wrote that “[d]enial of due process due to prosecutorial misconduct” was
another basis for the appeal. In the accompanying requests for certificates of
probable cause, Aubrey noted: “Defendant’s motion to dismiss due to
prosecutorial misconduct, witness coercion was denied. The denial should be
reviewed by an appellate court.”
      On June 23, 2022, Aubrey filed a notice of appeal in CR2103909A,
checking the box on the Judicial Council form that his appeal “challenges the
validity of the plea or admission.” In the accompanying request for certificate
of probable cause, Aubrey stated: “Change of plea was based in part on
global offer including cases CR1903760 and CR1904050A. The validity of the
plea on those two cases was appealed; this appeal is to put all three cases
together.”
      For CR1903760 (the robbery case) and CR1904050A (the witness
intimidation case), appellate counsel has filed a brief asking us to
independently review the record pursuant to People v. Wende (1979) 25
Cal.3d 436, to determine whether there are any arguable issues on appeal. 2
Appellate counsel has averred that Aubrey was advised of his right to file a
supplemental brief, but he has not filed such a brief. Having independently
reviewed the record, we conclude there are no issues that require further
briefing and affirm the judgment.
                                   DISPOSITION
      The judgment is affirmed.


2   Appellate counsel raises no contentions on appeal with respect to
CR2103909A (the felon in possession case).

                                        4
                                _________________________
                                Petrou, J.


WE CONCUR:


_________________________
Tucher, P.J.


_________________________
Fujisaki, J.




A165241/People v. Aubrey


                            5